DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


              Claims 1-5,8,9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regan 20030180685.
              As an initial matter, regarding applicant’s amended recitation of “consisting essentially of” in claim 1, the examiner notes that according to MPEP 2111.03 (III.) “A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear consisting essentially of" will be construed as equivalent to "comprising."
               It appears that claim 1, read in light of the specification, does not indicate what the basic and novel characteristics actually are.  Claim 1 does not recite any structure for defining the length of the root canal.  Thus, the term “consisting essentially of” in claim 1 will be interpreted as “comprising”.
              With regard to claim 1, Regan discloses a device (figs 2 and 4) for measuring length of a root canal, consisting essentially of (comprising) an endodontic file (fig. 2) having proximal (upper) and distal (lower) ends. The proximal end of the file comprises a metallic element (see “metallic end plate” and “metallic ring”, fig. 2), and the distal end is insertable into the root canal. The metallic element (“metallic end plate” and “metallic ring”) is configured to accept the first end of a wire (“detachable autoclavable cables”, fig. 4) and a second end of the wire (“detachable autoclavable cables”, fig. 4) is connected to an apex locator (fig. 4). It is noted the the “wire” and “apex locator” are not positively recited in claim 1, but merely functionally recited.

                With regard to claim 2, note that the proximal (upper) end of the file is detachably connected to the apex locator. See fig. 4. With regard to claim 3, note that the metallic element comprises a knob. See fig. 2. 

                With regard to claims 4 and 5, note that the first end of the wire (“detachable autoclavable cables”, fig. 4) comprises a connector element (“instrument clips”, fig. 4) which is a clip of the apex locator. It is noted however, that the “wire”, “connector element”, “clip” and “apex locator” are not positively recited in claims 4 and 5, but merely functionally recited.

               With regard to claim 8, note that the proximal end comprises plastic. See paragraph 29.

               With regard to claim 9, note how the metallic element (“metallic ring”, fig. 2) is exposed in within an opening in the plastic (the opening is the portion in the middle of the plastic handle that accommodates the metallic ring, fig. 2).

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive.
               Applicant argues that amended claim 1 is not anticipated by the Regan reference because amended claim 1 now includes the language “consisting essentially of” which omits elements that are disclosed by Regan, in particular the rubber stopper.  
               This is not found persuasive because, as explained in the above rejection of claim 1, the term “consisting essentially of” is interpreted as “comprising” for purposes of applying prior art, if the specification or claims do not include a clear indication of what the basic and novel characteristics actually are.  In this case, instant claim 1 does not even recite any structure for determining the length of the root canal, which the examiner deems to be a “basic and novel characteristic”.  Since applicant argues that the rubber stopper of Regan provides this function/characteristic, there must be some language in claim 1 that provides this “basic and novel characteristic”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772